ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                                 )
                                             )
Ball Aerospace & Technologies Corp.           )      ASBCA Nos. 58773, 58774
                                             )
Under Contract Nos. FA8818-06-:D-0002         )
                    FA9451-04-D-0210          )

APPEARANCE FOR THE APPELLANT:                        Thomas A. Lemmer, Esq.
                                                      Dentons US LLP
                                                      Denver, CO

APPEARANCES FOR THE GOVERNMENT:                      E. Michael Chiaparas, Esq.
                                                      DCMA Chief Trial Attorney
                                                     Douglas R. Jacobson, Esq.
                                                      Trial Attorney
                                                      Defense Contract Management Agency
                                                      Bloomington, MN

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeals are dismissed with prejudice.

       Dated: 21 January 2016



                                                  MARK N. STEMPLER
                                                  Administrative Judge
                                                  Acting Chairman
                                                  Armed Services Board
                                                  of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 58773, 58774, Appeals of Ball
Aerospace & Technologies Corp., rendered in conformance with the Board's Charter.

       Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals